Citation Nr: 1010645	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  03-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for eczema.

4.  Entitlement to service connection for menstrual problems.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for uterine fibroids.

7.  Entitlement to service connection for a hysterectomy.

8.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.30 based on a need for convalescence 
following a hysterectomy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1979 to November 1982; from November 1990 to October 
1991 (including service in the Southwest Asia Theater of 
Operations in support of Operation Desert Shield/Desert Storm 
from December 1990 to September 1991); and from December 2003 
to January 2005 (including service in the Southwest Asia 
Theater of Operations in support of Operation Iraqi Freedom 
from January 2004 to December 2004).  Commendations and 
awards include a Southwest Asia Service Medal, a Global War 
on Terrorism Expeditionary Medal, and a Global War on 
Terrorism Service Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for fatigue, uterine 
fibroids, and hysterectomy, and the issue of entitlement to a 
temporary total rating based on convalescence from the 
hysterectomy are addressed in the REMAND portion of the 
decision below.






FINDINGS OF FACT

1.  The Veteran complained of and was treated for headaches 
and an itchy rash (diagnosed as eczema) during active duty 
service, and continues to suffer from headaches and itchy 
rashes/eczema.

2.  The Veteran's anemia (which was secondary to her uterine 
fibroids condition) and her menstrual problems were both 
resolved by her hysterectomy, and neither has been present 
since the time she filed her claim seeking service connection 
for those disorders.


CONCLUSIONS OF LAW

1.  A headaches disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  A recurrent skin rash disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 
C.F.R. §§, 3.159, 3.303 (2009).

3.  The Veteran does not have a menstrual disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.303 (2009).

4.  The Veteran does not have anemia.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303 (2009).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by way of letters dated in 
January 2005, March 2006, and April 2008.  The Veteran was 
notified of the evidence needed to substantiate her claims 
for service connection; namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in-service in the January 2005 and April 
2008 letters.  She was notified of how VA determines 
disability ratings and effective dates in the March 2006 and 
April 2008 letters.

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on her behalf.  

As for content of the VCAA notice, the letters substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of degree of disability assignable and effective date 
of the claim).  Although the letters were issued after the 
rating decision, the issues were readjudicated and 
Supplemental Statements of the Case were issued in July and 
December of 2006; September 2008; and September 2009.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service treatment records (STRs), 
including the report of a 2001 Persian Gulf War Registry 
examination, have been obtained and associated with the 
claims file.  VA and private treatment records identified by 
the Veteran have also been obtained and associated with the 
claims file.  In addition, the Veteran was accorded a VA 
Compensation and Pension (C&P) general medical and Gulf War 
examination.  The examinations in this case are adequate for 
the purpose of adjudicating the claims at issue.  
Accordingly, the Board concludes that no further assistance 
to the Veteran in developing the facts pertinent to the 
claims is required to comply with the duty to assist.  

The issues resolved by this decision are service connection 
for headaches, eczema, anemia, and menstrual problems.


Legal criteria

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service or is 
secondary to a service-connected disability.  38 C.F.R. § 
3.303(d).  

I.  Service connection, headaches 

Factual Background

STRs, including the report of a November 2001 Persian Gulf 
War examination, chronicle a history of headaches.  STRs 
dated in April 1984 document complaints of "a dull ache 
across the frontal area."  Diagnosis was tension headaches.  
The 2001 Persian Gulf War examiner noted a history of "mixed 
vascular-tension headaches" for some time, and "about one 
migraine headache per month, or less."  Diagnosis was 
"mixed vascular tension headaches."  STRs dated in July and 
November 2004 show complaints of headaches.  The Veteran also 
complained of headaches "5-7 days a week" for years during 
a military examination in April 2006, and again in May 2007.  

The report of an examination by a private physician in 
December 2007 noted complaints of episodic headaches that 
were "worsening over recent years."

In May 2008 the Veteran was accorded a VA C&P Gulf War 
examination.  During the examination she reported having two 
to three headaches per week since the Gulf War.  The examiner 
noted that the Veteran had been diagnosed during service with 
tension headaches.  He also noted that the Veteran's 
headaches were not associated with nausea, vomiting, or light 
sensitivity.  Diagnosis was "tension headaches, beginning 
in-service, moderate symptoms, normal examination."

VA treatment records dated in September 2008 contain the 
remarks "she gets migraine headaches maybe three times a 
week . . . she denies any blurred vision, no nausea . . ."

In the report of a July 2009 C&P Gulf War examination the 
examiner noted that the Veteran had a history of chronic 
headaches.  Neurologic examination found cranial nerves II to 
XII to be "grossly intact."  A diagnosis was not made.

Analysis

Although the Veteran characterized her claim as one for 
migraine headaches, a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
her medical condition.  Moreover, her headaches have been 
characterized by treatment providers as tension and vascular 
type headaches.  

The evidence reflects a long history of vascular/tension type 
headaches dating from active duty service in 1984, and there 
is no allegation or evidence of any pre-service complaints.  
Accordingly, the Board finds the evidence to be sufficient 
for a grant of service connection for headaches.

II.  Service connection, eczema

Factual Background

STRs include the report of a November 2001 Persian Gulf War 
examination, which found a "very small patch of minimally 
active eczema overlying the right scapula."  Diagnosis was 
eczema.  STRs dated in March 2004 contain the remarks 
"[reoccurring] rashes since 1990-1991 after returning from 
Desert Storm."  A December 2003 vaccination record noted 
concern over eczema.  Examination in 2004 found a rash on the 
face, neck, back and chest, referred to as an allergic 
dermatosis.  

Post-service treatment records also reflect a history of a 
recurrent itchy rash, diagnosed variously as rash or eczema.  
Examination by a military provider in April 2006 found 
"scaly patchy skin," diagnosed as eczema.  VA treatment 
records dated in October 2006 document the Veteran as 
complaining of a rash on her face and chest.  Examination at 
that time found a "skin rash" consisting of "multiple lmm 
x lmm nodules on face and chest."  VA C&P examination in May 
2008 found "a small area of dermatitis overlying the right 
scapula" and "slight scaling of healed vesicles within the 
rash."  Although a diagnosis of tinea corporis was made, the 
Board notes that the rash found during that examination was 
in the same location and of the same nature as that on prior 
examinations.  VA treatment records dated in September 2008 
note a history of eczema.  

Analysis

Based on evidence of a skin rash diagnosed as eczema during 
active duty service, and as post-service medical records also 
show a diagnosis of eczema, the Board finds the evidence to 
be sufficient for a grant of service connection for eczema.

III.  Service connection, menstrual problems and anemia

The Veteran seeks service connection for menstrual problems, 
but there is no evidence of any menstrual problems since her 
November 2002 hysterectomy.  She also seeks service 
connection for anemia, and STRs dated in September 1991 
inform that she was being "followed by [primary care 
physician]" for anemia, but the record contains no evidence 
of a current disorder.  Indeed, treatment records dated in 
August 2007 advise that the Veteran's anemia was secondary to 
her fibroids condition, and inform that she has had no 
problem with anemia since her fibroids condition was 
resolved.  

The Board has considered the holding of the United States 
Court of Appeals for Veterans Claims (Court) in McLain v. 
Nicholson, 21 Vet. App. 319 (2007).  In McLain, the Court 
held that the requirement concerning a claimant having a 
current disability before service connection may be awarded 
for the disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication.  In this case, however, the Board finds that 
the evidence as a whole demonstrates that, at least since the 
veteran filed her claim, she has not had a menstrual disorder 
or anemia.  In other words, both conditions resolved prior to 
her filing the instant claim.  Consequently, McLain is 
inapplicable to the facts of this case. 
As there is no evidence of a current disorder, service 
connection for menstrual problems and for anemia must be 
denied.  Brammer v. Derwinski,  3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  


ORDER

Service connection for headaches is granted

Service connection for eczema is granted.

Service connection for menstrual problems is denied.

Service connection for anemia is denied.


REMAND

The Veteran, who is a Persian Gulf War Veteran, seeks service 
connection for fatigue.  STRs and VA treatment records, 
including the report of a Persian Gulf War Registry 
Examination, chronicle complaints of fatigue; however, it is 
unclear whether the Veteran has a distinct fatigue disorder 
or whether her fatigue is a symptom of some other disorder.  
Inasmuch as the Veteran's claim is entitled to consideration 
under the provisions of 38 C.F.R. § 3.317, remand to 
ascertain the etiology of the Veteran's fatigue is warranted.  

The  Veteran also seeks service connection for fibroids, a 
hysterectomy, and convalescence from a hysterectomy.  STRs 
chronicle a history of gynecological problems, including 
abnormal pap smears, dating from 1981.  In November 2002 the 
Veteran underwent a hysterectomy secondary to uterine 
fibroids at a military hospital, reportedly while on active 
duty Reserves.  According to a May 2008 C&P gynecological 
examiner, the Veteran's hysterectomy "was not a result of 
her complaints during service."  Unfortunately, no rationale 
for this opinion was provided.  Moreover, the examiner did 
not state whether the Veteran's uterine fibroids were 
incurred in or aggravated by military service, and the Board 
is precluded from engaging in its own interpretation of the 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (holding that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment).  Remand for amplification of the 
May 2008 opinion is therefore warranted.  Inasmuch as the 
issue of compensation for convalescence from the 2002 
hysterectomy is inextricably intertwined with that of service 
connection for hysterectomy, a decision in that matter is 
postponed pending resolution of the underlying claim for 
service connection for hysterectomy.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Finally, since the 
matter is being remanded, a list showing the beginning and 
ending dates of all periods of active duty for training 
should be requested and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  Contact the appropriate service 
department/agency and request a report that 
lists the beginning and ending dates of all 
periods of active duty for training for the 
Veteran.  

2.  After completion of step 1, return the 
claims file to the May 2008 C&P 
gynecological examiner.  The examiner is 
specifically requested to review STRs, and 
then opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's uterine fibroids 
condition began during a period of active 
duty or active duty for training.  

If the examiner finds that the Veteran's 
uterine fibroids condition was not incurred 
during active duty or during a period of 
active duty for training, the examiner is 
requested to opine as to whether it is at 
least as likely as not that this disorder 
was aggravated by active duty and/or active 
duty for training.  

A complete rationale for all opinions 
proffered must be set forth in the report 
provided.

IF THE MAY 2008 EXAMINER IS NO LONGER 
AVAILABLE, send the claims file for review 
by another C&P examiner.  After said review, 
the examiner is requested to opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's uterine fibroids condition began 
during a period of active duty or active 
duty for training.  If it is determined that 
this condition was not incurred during 
active duty or active duty for training, the 
examiner is requested to opine as to whether 
it is at least as likely as not that this 
disorder was aggravated by active duty 
and/or active duty for training.  

A complete rationale for all opinions 
proffered must be set forth in the report 
provided.

3.  Schedule the Veteran for an appropriate 
examination regarding her claim for service 
connection for fatigue.  The claims file 
must be made available to, and reviewed by, 
the examiner.  In addition, the Veteran 
should be given an opportunity to describe 
her symptoms.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to state whether the Veteran's 
complaints of fatigue/tiredness are 
attributable to some medically explained 
(known) illness or injury.  

A complete rationale for all opinions 
proffered must be set forth in the report 
provided.

4.  Readjudicate the issues remaining on 
appeal.  If any benefit sought remains 
denied, the Veteran and her representative 
must be furnished a supplemental statement 
of the case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


